Citation Nr: 0600164	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-01 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
from April 20, 2001, and in excess of 30 percent from 
September 26, 2003, for the service-connected degenerative 
disc disease (DDD) with osteoarthritis of the cervical spine.

2.  Entitlement to an initial compensable rating prior to 
March 20, 2003, and in excess of 50 percent after March 20, 
2003, for the service connected sleep apnea. 

3.  Entitlement to an initial compensable rating for the 
service-connected sinusitis with status post tonsillectomy, 
septoplasty, bilateral inferior turbinoplasty and left 
endoscopic ethmoidectomy.  

4.  Entitlement to an initial compensable rating prior to 
February 11, 2004, and in excess of 10 percent after February 
11, 2004, for the service-connected postoperative residuals 
of a left knee injury with limited motion.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

7.  Entitlement to service connection for residuals of a 
fractured left thumb.

8.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1983 to 
September 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran was scheduled to appear for a video conference 
hearing on October 20, 2005.  On October 19, 2005, the 
veteran faxed a statement to the Board indicating that he 
wished to cancel the October 20th hearing and reschedule the 
hearing for a later date.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the veteran was scheduled to appear at a 
video conference at the RO, before a Veterans Law Judge 
sitting in Washington, DC on October 20, 2005.  

One day earlier, the veteran faxed to the Board a request to 
cancel the scheduled hearing, and reschedule the video 
hearing for a later date, after his DAV representative had 
adequate time to prepare a reasonable argument on his behalf.  

It appears that the October 19, 2005 fax did not reach the 
hearing team before October 20, 2005, and thus, it appeared 
that the veteran failed to report for his scheduled video 
conference.  However, the Board finds that the veteran 
attempted to cancel the hearing on October 19, 2005, and 
thus, should be afforded an opportunity to reschedule.  

Pursuant to 38 C.F.R. § 20.700(a) (2005), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  At no time during the appeal 
period did the appellant withdraw his request to appear at a 
personal hearing before a Veterans Law Judge at the RO.  In 
light of the foregoing, the case is remanded for the 
appellant to be scheduled for a personal hearing before a 
Veterans Law Judge, either via video conference, or sitting 
at the RO (Travel Board hearing).  

In addition, the Board notes that the veteran indicated in an 
October 19, 2005 statement to the Board that DAV was his 
representative.  However, the claims file does not contain 
the appropriate documentation indicating that the veteran has 
appointed DAV as his accredited representative.  This matter 
should be clarified on remand.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should clarify whether the 
veteran has, in fact, appointed DAV as 
his representative, and if not, should 
appropriately assist him in this regard.  

2.  The RO should appropriately schedule 
the appellant for a Board hearing at the 
RO (either a Travel Board or video 
conference hearing at the appellant's 
discretion).  The RO should notify the 
appellant and his representative of the 
date, time and place of the hearing.  
After the hearing is conducted, or in the 
event the appellant withdraws his hearing 
request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


